United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Washington, DC, Employer
)
___________________________________________ )
K.B., Appellant

Appearances:
Stephen V. Hunt, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0418
Issued: August 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2014 appellant, through his representative, filed a timely appeal from a
September 18, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employee’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issue is whether appellant has met his burden of proof to establish that he sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On December 20, 2013 appellant, then a 67-year-old equal employment opportunity
(EEO) and alternative dispute resolution specialist, filed an occupational disease claim alleging
that on October 15, 2012 the employing establishment’s “zero tolerance policy” was violated
when his coworker humiliated, threatened, bullied, and subjected him to a hostile work
1

5 U.S.C. § 8101 et seq.

environment. He alleged that he sustained extreme stress. Appellant explained that his claim
was not filed earlier, as he expected that the violation would have been investigated internally,
but that did not occur. He stopped work on October 16, 2012.
In an October 15, 2012 statement, appellant indicated that on at approximately 12:55 p.m.
on that day, while he was in the copy room across from his office, the coworker came to his
office and stated in a loud voice: “I WANT YOU TO KNOW I AM NOT NO MOTHER
F**KING CAROL OR SHARON, AND WILL NOT PUT UP WITH YOUR BULL**IT. YOU
KEEP SENDING THESE MOTHER F**KING EMAIL AND I TOLD YOU THIS WAS A
LAST MINUTE SITUATION.” He indicated that he responded, “Mike, are you kidding?”
Appellant noted that the coworker walked off toward his office and returned, repeating his
statement and using profanity. He stated that he told his coworker that he was out of line and
could not talk to him that way using profanity. Appellant noted that he asked his coworker if he
“could read?” He related that his coworker then responded: “yes mother f**ker I can read, you
keep hiding behind e[-]mails.” Appellant alleged that he and his coworker stated nothing else
and appellant went to his office to send an e-mail to his managers. He indicated that the contents
of his e-mail were true but were not verbatim as the incident occurred so swiftly.
In an October 15, 2012 statement, the coworker explained that he had sent an e-mail to
appellant and another employee invites them to a surprise Bosses Day luncheon for their bosses.
He explained that he walked down the hallway and into the copier room with appellant. The
coworker told appellant that they were right down the hall and indicated that they could talk to
each other without having to go back and forth with e-mails. He explained that he told appellant
that, even with simple things, appellant found negativity in everything and everyone and
everything rubbed him the wrong way. The coworker’s statement noted that appellant responded
to the e-mail and remarked that it was untimely. He explained that he had notified appellant
about the surprise lunch as soon as possible. The coworker stated that, at that point, he walked
out of the copier room toward his office. However, he turned around and returned to appellant.
The coworker admitted that he stated: “as far as that bull**it with you and [Carol Wafford], I
[am] not [Ms. Wafford], I do n[o]t know what [i]s going on.” He advised that appellant stated:
“[D]on’t talk to me like that. Don’t use profanity with me.” The coworker stated that he
apologized and told appellant that he “always felt like you and I were friends and can talk. What
is it?” The statement reports that appellant stated he “was going to call Carol.”
In a December 26, 2013 statement, appellant related that on October 15, 2012, the
coworker stepped toward him with his right fist clenched and his veins bulging from his neck.
Appellant alleged that the coworker pointed a finger towards him and exclaimed: “I AM
GOING TO GET YOU.” He noted that he reported the incident to the employing establishment,
but no communication was received from any employing establishment law enforcement
personnel. Appellant stated that he was veteran with 38 years of service and was a model
employee at the employing establishment. Appellant’s job duties included addressing allegations
of discrimination against the employing establishment and working to achieve amicable dispute
resolutions at the lowest levels. He related that he frequently expressed a dissenting voice
against the ineptness of the many managers and that there was an “effort, through conspiracy to
silence” him. Appellant alleged that the employing establishment ignored the zero tolerance
policy and rewarded the coworker with a promotion to manager and assigned him to supervise
appellant. He termed this “a joke.” Appellant argued that everyone should be treated equally
and fairly. He asserted that, on the date in question, the coworker came to his work area with
2

premeditated intent. Appellant noted that the coworker, although an acting manager at times,
was not a manager at the time of the incident. He repeated that he was terrified and immediately
reported the incident to the employing establishment and to the employing establishment police.
Appellant alleged that the employing establishment engaged in “protectionism of one of their
crony.” He stated that he sought medical care on October 18, 2012.
OWCP received a copy of the October 15, 2012 e-mail correspondence pertaining to the
invitation to attend a Bosses Day Luncheon and the ensuing conversation between appellant and
the coworker with regard to the timeliness of the invitation.
An October 15, 2012 employing establishment police incident report revealed that a call
was made by appellant in regard to the aforementioned incident described by him. Appellant
noted that he was threatened and or assaulted by his coworker, who denied that he had threatened
appellant. The coworker denied that he used the words “Mother F**king or Bull**it” toward
appellant. A threat assessment intake form was also completed and the coworker was instructed
by management to keep a physical distance from appellant pending the outcome of the
investigation. Official discussions were recommended for both employees regarding appropriate
workplace behavior and how to handle conflicts.
In January 16, 2014 letters, OWCP requested additional factual and medical evidence
from appellant and the employing establishment was asked to comment on the allegations.
In a February 5, 2014 response, Dwight David Plybon, an employing establishment
manager, challenged appellant’s statement. He asserted that appellant had embellished his
statement. Mr. Plybon noted that the original claim did not mention anything about the coworker
having his fist clenched, or a vein bulging from his neck, or turning toward appellant, pointing
his finger and saying “I am going to get you.” He noted that the coworker denied appellant’s
allegations. Mr. Plybon related that, after the October 15, 2012 incident, appellant used two days
of sick leave and returned to work on October 18 and continued to work until October 24, 2012.
He questioned why, despite asserting that he was “overwhelmed and terrified” and “stressed,”
appellant worked four days before he went out on sick leave and waited over a year to file his
claim. Furthermore, Mr. Plybon noted that appellant had entered the employing establishment
12 times after October 24, 2012.2 He denied that management failed to investigate the incident.
Mr. Plybon explained that a threat assessment intake form was completed and a threat
assessment team (TAT) conducted an inquiry into the incident. He noted that they determined
that there was no credible evidence of a threat on February 5, 2013. Appellant was informed
that, upon his return to work, management would conduct a conflict resolution meeting with him
and his coworker. On May 23, 2013 Ms. Wafford again wrote to appellant and explained the
outcome of the TAT inquiry. Copies of her letters to appellant, the coworker’s statement, and
the forms were attached.
By decision dated February 28, 2014, OWCP denied the claim finding that appellant
failed to establish a compensable employment factor.
On March 3, 2014 OWCP received an undated statement from appellant. Much of the
information was repeated. Appellant reiterated that he was involved in a verbal attack/altercation
2

Copies of Mr. Plybon’s access records were provided.

3

over his tasks, duty, and assigned expectations. He argued that, at that time, the coworker, did
not have supervisory responsibility or authority over him, but expressed the expectation that he
attend the luncheon. Appellant noted that, after the encounter with his coworker, he voluntarily
changed his work shift to avoid contact. He reported that, subsequent to the attack, he felt the
need to seek medical assistance. Appellant argued that his coworker was promoted to a manger
because of his inappropriate behavior, despite his verbal threat and assault. He stated that his
claim of threat, intimidation, bullying, and hostile work environment were not investigated, and
have been virtually ignored. Appellant alleged that he was disappointed, but not surprised that
management, despite being made aware of their obligation to ensure the safety of “all”
employees, had ignored the situation at hand. He argued that the verbal altercation on
October 15, 2012, was an assault intended to cause physical and emotional harm.
With his statement, appellant submitted a February 28, 2014 report from Dr. Anthony
Moore, Board-certified in psychiatry and neurology. Dr. Moore stated that on October 18, 2012,
appellant was “targeted in a bullying incident” by his coworker. He reported the history of the
incident as related by appellant and diagnosed post-traumatic stress disorder secondary to the
employment incident and chronic pain and bipolar disorder.
On March 22, 2014 appellant requested a review of the written record. On May 14, 2014
appellant’s representative argued that appellant’s post-traumatic disorder was aggravated by the
work incident. He asserted that the work incident that occurred was a “triggering event” which
caused a “reawakening” or exacerbation of his symptoms. The representative also asserted that
appellant’s case was similar to the personal comfort doctrine and alleged that appellant’s
personal space was invaded. He argued that the police report confirmed that the event occurred.
The representative argued that the emotional condition was based upon how the
employee/claimant interpreted the event and based upon the employee’s experiences.
By decision dated September 18, 2014, OWCP denied modification of its February 28,
2014 prior decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA. On the other hand the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.3
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition, for which he claims compensation was caused or

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).

4

adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.8 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.9 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.10
ANALYSIS
Appellant alleged that work factors caused an emotional condition. OWCP denied his
claim on the basis that no compensable factors had been established. The Board must review
whether the allegations are sufficient to establish compensable factors under FECA. The Board
finds that appellant has not established a compensable factor of employment.
Appellant has not attributed his emotional condition to the regular or specially assigned
duties of his position as an EEO and alternative dispute resolution specialist. Therefore, he has
not alleged a compensable factor under Cutler.11
4

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, supra note 3.

10

Roger Williams, 52 ECAB 468 (2001).

11

See Lillian Cutler, supra note 3.

5

Appellant also made several allegations related to administrative and personnel actions.
In Thomas D. McEuen,12 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employing establishment and do not
bear a direct relation to the work required of the employee. The Board noted, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative
or personnel action established error or abuse by the employing establishment superiors in
dealing with the claimant. Absent evidence of such error or abuse, the resulting emotional
condition must be considered self-generated and not employment generated. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.13
The crux of appellant’s claim stems from an incident in which he alleges that he was
verbally abused by his coworker on October 15, 2012 because he received late notification
related to a surprise Bosses Day luncheon. Appellant asserted that the employing establishment
investigation of this incident was inadequate. He alleged that on October 15, 2012, his coworker
yelled at him and verbally abused him. At that time, appellant presented a detailed statement and
noted that on that day, the coworker came to appellant’s office and spoke loudly and profanely
about the luncheon. He told his coworker that he was out of line and not to use profanity. In his
statement, the coworker explained that the incident occurred after he sent a last minute e-mail to
appellant and another coworker to invite them to a surprise luncheon for their bosses. He noted
that he told appellant that they could talk to each other at the lunch and questioned why appellant
found negativity in everything. The coworker explained that appellant was told about the
luncheon as soon as possible. He further noted that he used the word “bullshit” to appellant, but
otherwise denied using any profanity and stated that he immediately apologized when appellant
objected to the profanity. In a December 26, 2013 statement, more than a year after the incident,
appellant asserted that the coworker actually stepped towards him on October 15, 2012 with his
right fist clenched and his veins bulging from his neck and pointed a finger toward him and
stated that he was going to “get” appellant.
The Board has recognized the compensability of verbal abuse in certain circumstances.
This does not imply, however, that every statement uttered in the workplace will give rise to
coverage under FECA.14 The Board notes that the only profanity that both parties acknowledge
is the word “bull**it.” The coworker denied using any other profanity and claims he apologized
to appellant. Appellant has not provided any corroborating evidence to support his allegation or
that his coworker threatened to “get” him. The record reflects that a police report was made and
the employing establishment investigated the incident without finding that appellant’s version of
greater profanity or threatening demeanor was corroborated. Appellant has not shown that the
“bull**it” remark, in the context, rose to the level of verbal abuse or otherwise fell within the
coverage of FECA.15 The Board finds that his emotional reaction to the coworker’s behavior
12

See Thomas D. McEuen, supra note 3.

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, 42 ECAB 783 (1991).

15

See Denise Y. McCollum, 53 ECAB 647 (2002) (where appellant’s supervisor told her that she was full of “piss
and vinegar,” appellant did not show how this comment, in the context in which it was made, rose to the level of
verbal abuse or otherwise fell within the coverage of FECA).

6

must be considered self-generated in that it resulted from his perceptions regarding his
coworker’s actions.16
With regard to appellant’s assertions that the employing establishment’s investigation of
the October 15, 2012 incident was inadequate, the Board notes that investigations are an
administrative function of the employing establishment. They do not involve an employee’s
regular or specially assigned employment duties are not considered to be an employment factors
where the evidence does not disclose error or abuse on the part of the employing establishment.17
Although appellant has alleged that the employing establishment protected the coworker and
sought to silence him, he has not submitted any corroborating evidence that the employing
establishment’s investigation was in error. He did not establish a compensable employment
factor regarding this administrative matter.
The Board also notes that appellant alleges that he was passed over for a promotion
because of comments that the coworker had been protected during the investigation. Denials by
an employing establishment of a request for a different job, promotion, or transfer are not
compensable factors of employment absent a showing of error or abuse as they do not involve
the employee’s ability to perform his or her regular or specially assigned work duties, but rather
constitute his or her desire to work in a different position.18 There is no evidence to support a
finding that the actions of the employing establishment were erroneous or abusive.
Appellant alleged that the actions of the coworker subjected him to a hostile work
environment. He reports that he was humiliated, threatened, intimidated, and bullied by his
coworker in violation of the employing establishment’s zero tolerance policy. However,
appellant has not submitted sufficient evidence to establish harassment or a hostile work
environment. Mere perceptions of harassment alone are not compensable under FECA.19
Another coworker in his statement also provided no support for appellant’s assertions that he was
unfairly treated. The employing establishment and its police investigated the matter and offered
no basis to support that appellant was harassed by the employing establishment. The Board finds
that there was no evidence to support a hostile environment or any type of harassment or
retaliation and that appellant has not submitted sufficient evidence to establish an employment
factor.
As appellant has not established a compensable employment factor, it is not necessary to
address the medical evidence.20
On appeal, appellant’s representative asserted that the employing establishment and
OWCP made a judgment call on the validity of one statement over another. He also generally
referred to various events and the perceptions of different individuals. Additionally, the
16

See David S. Lee, 56 ECAB 602 (2005).

17

Beverly A. Spencer, 55 ECAB 501 (2004).

18

Hasty P. Foreman, 54 ECAB 427 (2003).

19

Ruthie M. Evans, 41 ECAB 416 (1990).

20

Garry M. Carlo, 47 ECAB 299 (1996). See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

7

representative argued facts not found in the record. It is appellant’s burden to establish his claim.
He cited to several cases decided by the Board dealing with the issue of verbal abuse and noted
that in some of those claims, the Board found verbal abuse. These opinions did not help
appellant establish what is a factual burden.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant did not meet his burden of proof to establish that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

